Abatement Order filed March 8, 2018.




                                        In The

                    Fourteenth Court of Appeals
                                      ____________

                              NO. 14-18-00072-CR
                                      ____________

                        RUDOLPH HARDIN, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                On Appeal from the County Court at Law No. 7
                            Travis County, Texas
                  Trial Court Cause No. C-1-CR-16-402535

                            ABATEMENT ORDER
      The reporter’s record has not been filed in this appeal. The court reporter has
informed the court that appellant has not paid or made arrangements to pay the
reporter’s fee to prepare the reporter’s record. See Tex. R. App. P. 37.3(c)(2)(A).
This court is unaware whether appellant is entitled to proceed without the payment
of costs. See Tex. R. App. P. 37.3(c)(2)(B). Accordingly, we enter the following
order. See Tex. R. App. P. 35.3(c).
      We ORDER the judge of the County Court at Law No. 7 to immediately
conduct a hearing at which appellant, appellant’s counsel, and counsel for the State
shall participate, either in person or by video teleconference, to determine whether
appellant desires to prosecute his appeal, and, if so, whether appellant is indigent
and, thus entitled to a free record on appeal. The judge shall see that a record of the
hearing is made, shall make findings of fact and conclusions of law, and shall order
the trial clerk to forward a record of the hearing and a supplemental clerk’s record
containing the findings and conclusions. The transcribed record of the hearing, the
court’s findings and conclusions, and a videotape or compact disc, if any,
containing a recording of the video teleconference shall be filed with the clerk of
this court on or before April 9, 2018.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.



                                   PER CURIAM